Case 1:20-cv-22603-MGC Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                Case No.: ____________________

  Erik Chavez, individually, and on behalf of                        CLASS REPRESENTATION
  others similarly situated,

         Plaintiffs,

  vs.

  Grill Enterprises, LLC, a Florida limited
  liability company, d/b/a “Los Parrilleros” and
  “Parrilleros Tavern”, and;
  Ruben Sierra, individually,

         Defendants.


                       FAIR LABOR STANDARDS ACT COMPLAINT

        Plaintiff Erik Chavez, individually and on behalf of others similarly situated, sues

 Defendants, Grill Enterprises, LLC, a Florida limited liability company d/b/a “Los Parrilleros”

 and “Parrilleros Tavern”, and; Ruben Sierra, individually, and alleges:

                              JURISDICTIONAL ALLEGATIONS

        1.      This is an action to recover damages for unpaid wages, minimum wages, liquidated

 damages, and other relief brought under the laws of the United States of America and under Florida

 common law and statutes, including §448, Florida Statutes. This Court has jurisdiction pursuant

 to the Fair Labor Standards Act, 29 U.S.C., §§201-219 (“FLSA”), §448, Florida Statutes, and §

 24, Art. X of the Florida Constitution.

        2.      Plaintiff Erik Chavez is a resident of Miami-Dade County, Florida.




                               LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
               6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-22603-MGC Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 6



        3.      Defendant Grill Enterprises, LLC is a Florida limited liability company d/b/a “Los

 Parrilleros” and “Parrilleros Tavern”, which is in the business of operating at least one restaurant

 and tavern.

        4.      Defendant Rueben Sierra is an individual who, together with other insiders, directly

 or indirectly, owns and operates Defendant Grill Enterprises, LLC under the monikers “Los

 Parrilleros” and “Parrilleros Tavern” as a restaurant and bar, and as part of a conglomerate of other

 related entities and persons.

        5.      Among the restaurants and bars operated by the Defendants is one located in Doral,

 Miami-Dade County, Florida, within the jurisdiction of this Court.

        6.      The Plaintiff worked as a waiter at the Doral restaurant owned and operated by the

 Defendants in Miami-Dade County from 2013 through June 2, 2020. He brings this action

 individually and on behalf of others similarly situated to recover from the Employer unpaid wages,

 minimum wages, liquidated damages, other relief, including compensatory damages, and

 attorney’s fees and costs.

        7.      Defendants, individually and together as group, are a “person” and “employer”

 within the meanings provided by 29 U.S.C. §203(a) and (d). Defendants are referred to herein

 jointly as “Employer”. Moreover, this same “Employer”, individually and together as a group, is

 an enterprise engaged in commerce within the meaning of 29 U.S.C. §203(r) and (s). Further, in

 the course of employment with this Employer, Plaintiff Chavez, and all of those similarly situated

 persons who may hereinafter opt-in to this lawsuit, was and were individually engaged in

 commerce because they were employed in a manner which required that they regularly use the

 implements of interstate commerce and directly interacted and served customers of the restaurant

 who traveled from other states and countries, and also by nature of the work Plaintiffs performed.




                                                  2
Case 1:20-cv-22603-MGC Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 6



 Upon information and belief, the annual gross revenue of the Employer was at all times material

 to this action in excess of $500,000.00 per annum.

        8.      By reason of the foregoing, the Employer is, and at all times material to this action

 was, an enterprise engaged in commerce or in the production of goods for commerce as defined in

 Sections 3(r) and 3(s) of the FLSA, 29 U.S.C., Sections 203(r) and 203(s).

        9.      Federal jurisdiction is conferred upon this Court by 28 U.S.C. §§1331, 1337, 1367

 and by 29 U.S.C. §216(b). The Employer is, and at all times material to this action was, an

 organization which sells and/or markets and/or transports goods and services in Florida to

 customers from all over the world.

                                        ATTORNEY’S FEES

        10.     Plaintiff has engaged the services of the undersigned attorneys and has agreed to

 pay a reasonable attorney’s fee and costs related to their professional services.

                           ENTITLEMENT TO ATTORNEY’S FEES

        11.     Plaintiff is entitled to an award of attorney’s fees if he is the prevailing party in this

 action pursuant to the Fair Labor Standards Act, 29 U.S.C., Sections 201-219 and other related

 authority, including §§448.08, 448.104 Florida Statutes.

                                      – COUNT I –
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                           (Failure to Pay Minimum Wages)

        Plaintiff Erik Chavez, and others similarly situated, realleges paragraphs 1 through 11 as

 though fully set forth herein.

        12.     The Employer is a conglomerate of related persons or entities engaged in the

 business of operating at least one restaurant and tavern.




                                                    3
Case 1:20-cv-22603-MGC Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 6



        13.     At all times during his employment, Plaintiff Chavez, and others similarly situated,

 were hourly wage wait staff employees required to be paid a minimum hourly wage for all work

 performed for the Employer.

        14.     During his employment with Defendants, the Employer violated the provisions of

 the FLSA, 29 U.S.C. §206 and §215(a)(2) by failing to timely pay Plaintiff, and those similarly

 situated, at least the highest applicable minimum hourly rate during respective pay periods.

        15.     The Employer purported to pay Plaintiff, and those similarly situated, at a reduced

 wage rate of pay even though there is no applicable exception to the requirement that said Plaintiff

 or plaintiffs be paid at least the highest applicable minimum wage rate of pay. However, the

 Employer failed to actually pay Plaintiff at all, and rather let all of his compensation come from

 “tips” paid to Plaintiff by customers of the restaurant, such that Defendants actually took a “tip

 credit” against those tips which is greater than the “tip credit” allowed by law.

        16.     The Employer also failed to timely pay wages to Plaintiff, and those similarly

 situated, at the regularly scheduled pay date when those wages were earned.

        17.     The Employer is not entitled to any so-called “tip credit” toward the applicable

 minimum wage rate of pay and has actually paid less than required by law as the result of among

 other factors, the following: (a) Plaintiff and others similarly situated are not “tipped employees”

 within the meaning of the FLSA §3(m); (b) Plaintiffs and others similarly situated were not

 properly advised of any intention by the employer to take a “tip credit” toward the obligation to

 pay at least applicable minimum wage rate of pay, nor were they advised of the amount of such

 credit; (c) Defendant took a “tip credit” in excess actual tips received and kept by Plaintiff; (d)

 Defendant took a tip credit greater than permitted by law and regulations, including 29 CFR

 §531.59; (e) Defendants took a “tip credit” from revenues which are not “tips”; (f) took a “tip




                                                  4
Case 1:20-cv-22603-MGC Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 6



 credit” through an invalid tip pool which requires the sharing of tips with non-tipped employees,

 including “contractors” who are not employees at all; (g) taking possession of Plaintiff’s tips

 without also taking a “tip credit”; (h) taking retroactive “tip credits”; (i) the Employer failed to

 timely disburse minimum wage during the applicable pay day for the corresponding pay period,

 and (j) requiring unlawful kick-backs to the Employer by requiring Plaintiff to use tips to pay

 operating costs of the employer.

        18.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

 §§201-219 and 29 C.F.R., §§516.2, 516.4, 516.28 et seq., and §§531.35 and 531.50 et seq. and

 other applicable authority in that Plaintiff and those similarly situated performed services for the

 benefit of the Defendant for which they were paid well below the minimum wage rates required

 by both federal law, and under applicable Florida law and Florida Constitution (including

 §448.110(6), Florida Statutes, and § 24, Art. X of the Florida Constitution.), whose occasionally

 higher minimum wage rates are made applicable under the FLSA.

        19.     Others who are similarly situated as the Plaintiff, also provided labor as hourly-rate

 wait staff employees and were also systematically paid less than the applicable minimum hourly

 wage, for the reasons set forth above.

        20.     The Employer knowingly and wilfully and/or with a reckless disregard of the

 provisions of the FLSA, failed to comply the applicable minimum wage provisions, and remains

 owing Plaintiff and other similarly situated employees a minimum wage for at least the extended

 three year period preceding this lawsuit.

        WHEREFORE, Plaintiff and others similarly situated request damages equal to all unpaid

 minimum wages, liquidated damages in an amount equal to unpaid wages, together with

 reasonable attorney’s fees and costs, to be proven at the time of trial.




                                                   5
Case 1:20-cv-22603-MGC Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 6



                             – COUNT II –
        BREACH OF AGREEMENT TO PAY WAGES AND FOR UNPAID WAGES

         Plaintiff realleges ¶¶ 1 through 11 as though fully set forth herein.

         21.       At all times during their employment, the Plaintiff, and others similarly situated,

 were employees whom the Employer agreed to pay wages and commissions.

         22.       Plaintiff has satisfied any condition precedent to filing this action, if any.

         23.       The Employer breached the agreement by failing to pay the highest applicable

 minimum hourly wages, as agreed and required by law, including §448.110(6), Florida Statutes,

 and § 24, Art. X of the Florida Constitution.

         24.       The Employer breached the agreement to pay wages by failing to pay all wages and

 commissions earned and due to be paid at the time his employment ended on June 2, 2020.

         WHEREFORE, Plaintiff demands the following: payment of all accrued unpaid wages and

 commissions, in an amount to be proven at the time of trial; liquidated damages, accrued interest

 on those sums at the applicable judgment rate of interest, and; an award of reasonable attorney’s

 fees and costs.

                                             JURY DEMAND

         Plaintiff, and those similarly situated, demand trial by jury of all issues, claims and defenses

 that are triable as of right by a jury.

 Dated: June 23, 2020.
                                                                   Anthony F. Sanchez, P.A.
                                                                   Attorneys for Plaintiff
                                                                   6701 Sunset Drive, Suite 101
                                                                   Miami, Florida 33143
                                                                   Tel.: 305-665-9211
                                                                   Fax:    305-328-4842
                                                                   Email: afs@laborlawfla.com

                                                                   By: /s/ Anthony F. Sanchez
                                                                       Anthony F. Sanchez
                                                                       Florida Bar No.0789925




                                                      6
